


115 HR 5471 IH: American Gateway Communities Economic Development and Conservation Act
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5471
IN THE HOUSE OF REPRESENTATIVES

April 11, 2018
Mr. Cicilline (for himself and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To direct the Secretary of the Interior to establish a Gateway Communities Improvement Program, and for other purposes.
 
 
1.Short titleThis Act may be cited as the American Gateway Communities Economic Development and Conservation Act.  2.Gateway Communities Improvement Program (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of Interior shall establish an American Gateway Communities Economic Development and Conservation Program (in this section referred to as the Program) to assist covered entities to improve gateways to units of the National Park System. 
(b)Grant authorityIn carrying out the Program, the Secretary may award a grant, on a competitive basis, to a covered entity.  (c)ApplicationsTo be eligible for a grant under the Program, a covered entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may require. Applications should address the economic development benefits associated with the proposed activity. 
(d)Grant usesGrant amounts awarded under the Program may be used to— (1)facilitate a planning, study, or design component of an activity described in paragraphs (2), (3), (4), (5), or (6) in collaboration with local residents, businesses, elected officials, representatives of the unit of the National Park System nearby and other affected public agencies; 
(2)prepare a general plan and visual design guidance that reflect the goals of the Gateway Community and are in harmony with the visual, historic and cultural character of the nearby unit of the National Park Service;  (3)carry out, with respect to a public space, a landscaping project that is consistent with local character and with the scenic, historic and cultural character of the nearby National Park System unit; 
(4)provide wayfinding and interpretation markers to assist visitors to the relevant unit of the National Park System with orientation or interpretation, including but not limited to markers at key sites of scenic, historic, or cultural value, so long as all wayfinding markers have a non-intrusive design that keeps with the character of the gateway community and the unit of the National Park System;  (5)establish a scenic easement to protect a view of the relevant unit of the National Park System; and 
(6)mitigation of visual blight including screening or removal of elements not in keeping with the desired visual, historic and cultural character of the Gateway Community and the unit of the National Park System.  (e)Federal ShareThe Federal share of the cost of an activity assisted with grant amounts awarded under the Program shall be not more than 50 percent. 
(f)Authorization of appropriationsThere is authorized to be appropriated $2,000,000 to carry out the Program.  (g)Covered entity definedIn this section, the term covered entity means a local government entity that serves an area located within 5 miles of a public entrance to a unit of the National Park System. The Secretary shall have the discretion of waiving the 5-mile limit in cases where compatibility between the visual, historic and cultural character of a gateway community beyond the 5-mile limit and the unit of the National Park System is significant to both as jointly attested to by the local government entity and the National Park Service. 

